Citation Nr: 0835672	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-30 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran testified at a September 2008 video-conference 
hearing.



FINDING OF FACT

A lumbar spine disorder was manifested in service.



CONCLUSION OF LAW

A lumbar spine disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this decision, the Board grants service connection for a 
lumbar spine disorder which represents a complete grant of 
the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this issue.

Analysis

The veteran has provided testimony and written statements hat 
he has a lumbar spine disability which he attributes to an 
injury in service.  Specifically, he relates an incident that 
occurred during his service in Vietnam in which an armored 
personnel carrier that he was riding in ran over a land mine 
which exploded.  As a result, the veteran reported that he 
jumped from the top of the vehicle and injured his back.  In 
support of his claim, the veteran has submitted copies of 
photographs of the damage done to the armored personnel 
carrier. 

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).

A review of the veteran's military personnel file confirms 
that the veteran served on active duty in Vietnam and that he 
was awarded the Combat Infantryman Badge. 

The veteran's service treatment records are negative for any 
findings, treatment or diagnosis of a lumbar spine disorder 
or injury to the lumbar spine.

Worker's Compensation records dated in 2004 show that the 
veteran was a retired forest service worker who had a 
"cumulative" injury of lifting logs, trees and doing a lot 
of bending and pulling.  The veteran complained of chronic 
low back pain with radiation of symptoms to the mid thigh.  
He was diagnosed as having degenerative disc disease of the 
lumbar spine.

In an undated statement, a private chiropractor reported that 
the veteran related an initial episode of severe low back 
pain in February 1967 when he jumped from a vehicle that 
encountered a land mine.  It was stated that it was medically 
probable to consider that this initial injury contributed to 
the veteran's current disability of no heavy lifting, 
repetitive bending, twisting, strenuous work or prolonged 
sitting.

A former comrade submitted a statement in July 2005 in which 
he reported that he witnessed the veteran's armored personnel 
vehicle strike a land mine and that the veteran had jumped 
from the top of the vehicle.  The comrade stated that 
afterwards the veteran complained of back pain throughout the 
remainder of the tour of duty.   

Although a lumbar spine disorder was not identified during 
service, the veteran presented sworn, credible testimony 
regarding an injury to his lumbar spine.  A private 
chiropractor has attributed the veteran's current back 
disorder to his reported in-service injury.  Thus, the Board 
concludes that the veteran's lumbar spine disorder is 
attributable to his reported in-service injury.  Resolving 
reasonable doubt in the veteran's favor as to this matter, 
the Board concludes that the requirements for a grant of 
service connection for a lumbar spine disorder have been met.



ORDER

Service connection for a lumbar spine disorder is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


